DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 8, 9, 11 & 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeoung et al. (US patent application publication 2011/0120195) (hereinafter Jeoung).
Regarding claim 1, Jeoung discloses a laundry appliance, comprising: a cabinet (10); a tub (20) disposed within the cabinet (Fig. 2); a first door (30) coupled to the cabinet and operable between open and closed positions; a second door (50) operably coupled to the tub (Fig. 2), wherein the second door is configured to move with the tub and independently of the first door in the closed position (Fig. 2); and a coupling member (70) is at least partially disposed on the first door, wherein the first and second doors are operably coupled by the coupling member ([0066-0080]).
Regarding claim 5, Jeoung discloses a laundry appliance wherein the coupling member includes a retention member (71) coupled to the first door, a hook (76) selectively coupled to the second door, wherein the hook includes a detained end that is operably coupled to the retention member ([0070]).
Regarding claim 8, Jeoung discloses a laundry appliance, comprising: a cabinet (10); a tub (20) disposed within the cabinet; a first door (30) operably coupled to the cabinet; a second door (50) operably coupled to the tub and selectively coupled to the first door, wherein the second door is configured to move independently of the first door and in unison with the tub in a closed position; and a coupling member (70) coupled to the first door and selectively coupled to the second door, the coupling member comprising: a retention member (71) coupled to the first door; a hook (76) selectively coupled to the second door; and a detained end coupled to the hook and operably coupled to the retention member ([0070]).
Regarding claim 9, Jeoung discloses a laundry appliance wherein the retention member defines a slot in which the detained end is disposed (Fig. 5 shows a slot at 71).
Regarding claim 11, Jeoung discloses a laundry appliance wherein the retention member is operably coupled to the hook, and wherein the retention member includes a motor (81) configured to translate the hook between a raised position and a lowered position ([0072]).
Regarding claim 12, Jeoung discloses a laundry appliance wherein the first and second doors are operable between an open position and the closed position, and wherein the coupling member couples the first and second doors in the open position and uncouples the first and second doors in the closed position ([0077-0080]).
Allowable Subject Matter
Claims 2-4, 6-7, 10, 13 & 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-20 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because it gives a general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J ROHRHOFF whose telephone number is (571)270-7624. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/DANIEL J ROHRHOFF/Primary Examiner, Art Unit 3637